      Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 1 of 56
                                      EXHIBIT 2
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM                      §
SCOTT McCANDLESS, Individually and                 §
On Behalf of All Others Similarly Situated,        §
                                                   §
        Plaintiffs,                                §        NO. 7:18-CV-107-DC
                                                   §
vs.                                                §
                                                   §
TNT CRANE AND RIGGING, INC.,                       §
                                                   §
        Defendant.
                                                   §

                 DEFENDANT TNT CRANE AND RIGGING, INC.’S
        FIRST SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE

        Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves this First Set of

Interrogatories to Plaintiff Charles Baete (“Baete”) under Federal Rule of Civil Procedure 33.

These Interrogatories must be answered separately and fully in writing, under oath, within 30 days

of service or at such other time as ordered by the Court or agreed on by the parties.




                                               1
Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 2 of 56




   Dated: January 9, 2020           Respectfully submitted,

                                     /s/ G. Mark Jodon
                                     G. Mark Jodon
                                     Texas State Bar No. 10669400
                                     mjodon@littler.com
                                     Jonathan A. Sprague
                                     Texas State Bar No. 24075113
                                     jsprague@littler.com

                                     LITTLER MENDELSON, P.C.
                                     1301 McKinney Street, Suite 1900
                                     Houston, Texas 77010
                                     713.951.9400
                                     713.951.9212 (Fax)

                                    ATTORNEYS FOR DEFENDANT TNT
                                    CRANE AND RIGGING, INC.




                                2
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 3 of 56




                                CERTIFICATE OF SERVICE

        This is to certify that on January 9, 2020, the foregoing document was served by email and
certified mail, return receipt requested, to:

                                   Edmond S. Moreland, Jr.
                                   MORELAND VERRETT, P.C.
                                    700 West Summit Drive
                                   Wimberley, Texas 78676
                                  Edmond@morelandlaw.com

                                     Daniel A. Verrett
                                 MORELAND VERRETT, P.C.
                         The Commissioners House at Heritage Square
                                2901 Bee Cave Road, Box L
                                   Austin, Texas 78746
                                 Daniel@morelandlaw.com



                                                  /s/ G. Mark Jodon
                                                  G. Mark Jodon




                                              3
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 4 of 56




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV-26.b.

       2.      “You” or “your” or “Baete” refers to Plaintiff Charles Baete and any or all persons

acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       5.      “Including” means “including, but not limited to.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.       “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’s oral statement, or a substantially verbatim transcription of such a

recording.

       9.      The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.




                                              4
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 5 of 56




       10.     “Complaint” means Plaintiffs’ First Amended Complaint filed in the United States

District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and William

Scott McCandless v. TNT Crane and Rigging, Inc.

       11.     Unless conclusively negated by the context of the interrogatory, the above

definitions and instructions are applicable to all interrogatories contained herein.




                                                5
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 6 of 56




                DEFENDANT TNT CRANE AND RIGGING, INC.’S
       FIRST SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE


INTERROGATORY NO. 1: Identify each person known or believed by you to have personal
knowledge of any of the facts at issue or involved in this lawsuit or any of the events underlying
the allegations in the Complaint.

       RESPONSE:


INTERROGATORY NO. 2: Identify, by stating their names, job titles, address, phone number,
and email address, all current or former employees of TNT with whom you have communicated
regarding any of the allegations in your Complaint, including the date and substance of each
communication and all documents and electronically stored information (ESI) which relate to each
communication.

       RESPONSE:


INTERROGATORY NO. 3: Identify each work week during your employment with TNT for
which you claim you are owed unpaid overtime wages or any other wages, compensation, or
monies. For each work week identified:

       a.      the date the workweek began;

       b.      the total number of hours that you worked that week;

       c.      the total amount of overtime wages (or other wages, compensation or monies) that
               you claim to be owed for that week; and

       d.      the reason you claim you were not properly paid.

       RESPONSE:


INTERROGATORY NO. 4: To the extent not encompassed by Interrogatory No. 3, please state
separately the amount in dollars of each type of alleged damages or loss for which you are seeking
recovery in this lawsuit, and (a) explain the factual basis for each such type of damage or loss, and
(b) explain how you calculated or determined each such type of damage or loss.

       RESPONSE:


INTERROGATORY NO. 5: Identify and provide the date of each formal and informal
complaint, claim, charge, grievance, or allegation that you have made against any employer,



                                                6
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 7 of 56




supervisor, or co-worker during the time period for which you contend TNT owes you any unpaid
wages, overtime, or other compensation or monies.

       RESPONSE:


INTERROGATORY NO. 6: Identify each person from whom written and signed (or otherwise
adopted or approved), recorded or transcribed statements or reports have been obtained with
respect to any of the matters relating to the allegations in your Complaint and for each person
identified, identify all documents or ESI that evidence such statements or reports.

       RESPONSE:


INTERROGATORY NO. 7: Have you ever been arrested, entered a plea of guilty or nolo
contendere, received a deferred adjudication or probation, or been convicted of a crime? If so,
state the following:

               a.     the style, case number, and court (e.g., State v. Smith, Cause No. 01-01,
                      Harris County District Court);

               b.     the legal counsel involved;

               c.     the original offense(s) charged;

               d.     the offense of which you were convicted, entered a plea of guilty or nolo
                      contendere, or received a deferred adjudication or probation before
                      judgment; and

               e.     the final disposition.

       RESPONSE:


INTERROGATORY NO. 8: Excluding the present lawsuit, please list all charges, claims,
lawsuits, or legal proceedings of any type, in which you have been involved as a party or witness
in the past 10 years and with respect to each, state the following:

               a.     the full style of the case, including case number and court, or agency and
                      administrative proceeding number, and the identities of all parties;

               b.     the current status of each matter; and

               c.     the allegations generally being made in the suit or administrative
                      proceeding.

       RESPONSE:


                                               7
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 8 of 56




INTERROGATORY NO. 9: Identify the date and substance of each and every posting you have
made to Facebook, MySpace, LinkedIn, Instagram, Twitter, Snapchat, or any blog, message board,
or other internet site that in any way concerns or relates to any of the allegations in this lawsuit,
including, but not limited to, your employment with TNT or the existence of the present lawsuit,
including in your answer the URL of the site to which the posting was made.


       RESPONSE:


INTERROGATORY NO. 10: Identify every email account and user name that you have used
from the time your employment with TNT started to present.

       RESPONSE:


INTERROGATORY NO. 11: Describe or identify each and every policy, directive, and procedure
issued, provided, or communicated to you by TNT relating to travel time.

       RESPONSE:


INTERROGATORY NO. 12: Identify each current or former employee, supervisor, agent, or
representative of TNT who you believe has information or knowledge concerning any travel time,
preparatory work, or concluding work you contend you performed for TNT without being paid during
the time period for which you contend TNT owes you any unpaid wages, overtime, or other
compensation or monies. For each person identified, provide their position with TNT.

       RESPONSE:


INTERROGATORY NO. 13: Using the chart below, state the number of hours that you claim
you did not receive full payment while allegedly traveling to or from your job site in each of the
weeks listed in the chart. For purposes of this chart, any hours allegedly worked in a workweek
without full pay should be captured in the second column.

       RESPONSE:


  Workweek (Monday             Number of Travel Time Hours You Claim You Worked
    Through Sunday)                        Without Receiving Full Pay
 6/13/2017 - 6/18/2017
 6/19/2017 - 6/25/2017
 6/26/2017 - 7/2/2017
 7/3/2017 - 7/9/2017
 7/10/2017 - 7/16/2017
 7/17/2017 - 7/23/2017


                                                8
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 9 of 56




 7/24/2017 - 7/30/2017
 7/31/2017 - 8/6/2017
 8/7/2017 - 8/13/2017
 8/14/2017 - 8/20/2017
 8/21/2017 - 8/27/2017
 8/28/2017 - 9/3/2017
 9/4/2017 - 9/10/2017
 9/11/2017 - 9/17/2017
 9/18/2017 - 9/24/2017
 9/25/2017 - 10/8/2017
 10/9/2017 - 10/15/2017
 10/16/2017 - 10/22/2017
 10/23/2017 - 10/29/2017
 10/30/2017 - 11/5/2017
 11/6/2017 – 11/12/2017
 11/13/2017 - 11/19/2017
 11/20/2017 - 11/26/2017
 11/27/2017 - 12/3/2017
 12/4/2017 - 12/10/2017
 12/11/2017 - 12/17/2017
 11/18/2017 - 12/24/2017
 12/25/2017 - 12/31/2017
 1/1/2018 - 1/7/2018
 1/8/2018 - 1/14/2018



INTERROGATORY NO. 14: Using the chart below, state the number of hours that you claim
you did not receive full payment while allegedly performing preparatory or concluding work in
each of the weeks listed in the chart. For purposes of this chart, any hours allegedly worked in a
workweek without full pay should be captured in the second column.

       RESPONSE:


  Workweek (Monday            Number of Preparatory and Concluding Work Hours You
    Through Sunday)              Claim You Worked Without Receiving Full Pay
 6/12/17 – 6/18/2017
 6/19/2017 - 6/21/2017
 6/22/2017 - 6/28/2017
 6/29/2017 - 7/5/2017
 7/6/2017 - 7/12/2017
 7/13/2017 - 7/19/2017
 7/20/2017 - 7/26/2017
 7/27/2017 - 8/2/2017


                                              9
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 10 of 56




 8/3/2017 - 8/9/2017
 8/10/2017 - 8/16/2017
 8/17/2017 - 8/23/2017
 8/24/2017 - 8/30/2017
 8/31/2017 - 9/6/2017
 9/7/2017 - 9/13/2017
 9/14/2017 - 9/20/2017
 9/21/2017 - 9/27/2017
 9/28/2017 - 10/4/2017
 10/5/2017 - 10/11/2017
 10/12/2017 - 10/18/2017
 10/19/2017 - 10/25/2017
 10/26/2017 - 11/1/2017
 11/2/2017 - 11/8/2017
 11/9/2017 - 11/15/2017
 11/16/2017 - 11/22/2017
 11/23/2017 - 11/29/2017
 11/30/2017 - 12/6/2017
 12/7/2017 - 12/13/2017
 12/14/2017 - 12/20/2017
 12/21/2017 - 12/27/2017
 12/28/2017 - 1/3/2018
 1/4/2018 - 1/10/2018
 1/11/2018 - 1/17/2018



INTERROGATORY NO. 15: Using the chart below, state the number of hours that you claim
you did not receive full payment while allegedly performing any other off-the-clock work in each
of the weeks listed in the chart that you did not account for in the charts included in Interrogatories
13 and 14. For purposes of this chart, any hours allegedly worked in a workweek without full pay
should be captured in the second column.

       RESPONSE:


  Workweek (Monday                 Number of Hours You Claim You Worked Without
    Through Sunday)                              Receiving Full Pay
 6/12/17 – 6/18/2017
 6/19/2017 - 6/21/2017
 6/22/2017 - 6/28/2017
 6/29/2017 - 7/5/2017
 7/6/2017 - 7/12/2017
 7/13/2017 - 7/19/2017
 7/20/2017 - 7/26/2017


                                                10
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 11 of 56




 7/27/2017 - 8/2/2017
 8/3/2017 - 8/9/2017
 8/10/2017 - 8/16/2017
 8/17/2017 - 8/23/2017
 8/24/2017 - 8/30/2017
 8/31/2017 - 9/6/2017
 9/7/2017 - 9/13/2017
 9/14/2017 - 9/20/2017
 9/21/2017 - 9/27/2017
 9/28/2017 - 10/4/2017
 10/5/2017 - 10/11/2017
 10/12/2017 - 10/18/2017
 10/19/2017 - 10/25/2017
 10/26/2017 - 11/1/2017
 11/2/2017 - 11/8/2017
 11/9/2017 - 11/15/2017
 11/16/2017 - 11/22/2017
 11/23/2017 - 11/29/2017
 11/30/2017 - 12/6/2017
 12/7/2017 - 12/13/2017
 12/14/2017 - 12/20/2017
 12/21/2017 - 12/27/2017
 12/28/2017 - 1/3/2018
 1/4/2018 - 1/10/2018
 1/11/2018 - 1/17/2018



INTERROGATORY NO. 16: Identify each shift where you contend you performed compensable
work prior to clocking-in and were not fully compensated. For each shift, identify the date of the
alleged pre-shift work, the reason for the pre-shift work, including any and all job duties or
responsibilities that required you to perform pre-shift work, whether you reported the pre-shift work
to anyone at TNT, to whom you reported the pre-shift work, and, if reported, whether you were
compensated for the pre-shift work.

        RESPONSE:


INTERROGATORY NO. 17: Identify each shift where you contend you performed compensable
work after clocking-out and were not fully compensated. For each shift, identify the date of the alleged
post-shift work, the reason for the post-shift work, including any and all job duties or responsibilities
that required you to perform post-shift work, whether you reported the post-shift work to anyone at
TNT, to whom you reported the post-shift work, and, if reported, whether you were compensated for
the post-shift work.

        RESPONSE:

                                                 11
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 12 of 56




INTERROGATORY NO. 18: Identify each shift where you contend you performed any other
compensable off the clock and were not fully compensated. For each shift, identify the date of the
alleged off-the-clock work, the reason for the off-the-clock work, including any and all job duties or
responsibilities that required you to perform off-the-clock work, whether you reported the off-the-
clock work to anyone at TNT, to whom you reported the off-the-clock work, and, if reported, whether
you were compensated for the off-the-clock work.

       RESPONSE:




                                                12
      Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 13 of 56




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                     MIDLAND-ODESSA DIVISION

TIMOTHY W. REPASS and WILLIAM                   §
SCOTT McCANDLESS, Individually                  §
and On Behalf of All Others Similarly           §
Situated,                                       §
                                                §        NO. 7: 18-CV-107-DC
         Plaintiff,                             §
                                                §
vs.
                                                §
                                                §
TNT CRANE AND RIGGING, INC.,
                                                §
         Defendant.                             §


                 DEFENDANT TNT CRANE AND RIGGING, INC.’S
        FIRST REQUESTS FOR ADMISSIONS TO PLAINTIFF CHARLES BAETE

         Pursuant to Federal Rule of Civil Procedure 36, Defendant TNT Crane and Rigging, Inc.

(“TNT”) serves the following Requests for Admissions to Plaintiff Charles Baete (“Baete”).




4842-5025-6814.2 098833.1001
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 14 of 56




         Dated January 10, 2020                   Respectfully submitted,



                                                  /s/ G. Mark Jodon
                                                  G. Mark Jodon
                                                  Texas State Bar No. 10669400
                                                  mjodon@littler.com
                                                  Jonathan A. Sprague
                                                  Texas State Bar No. 24075113
                                                  jsprague@littler.com

                                                  LITTLER MENDELSON, P.C.
                                                  1301 McKinney Street, Suite 1900
                                                  Houston, Texas 77010
                                                  713.951.9400
                                                  713.951.9212 (Fax)

                                                  ATTORNEYS FOR DEFENDANT
                                                  TNT CRANE AND RIGGING, INC.


                                  CERTIFICATE OF SERVICE

       This is to certify that on January 10, 2020, the foregoing document was served by email
and certified mail, return receipt requested, to :

                                    Edmond S. Moreland, Jr.
                                    MORELAND VERRETT, P.C.
                                     700 West Summit Drive
                                    Wimberley, Texas 78676
                                   Edmond@morelandlaw.com

                                        Daniel A. Verrett
                                    MORELAND VERRETT, P.C.
                                   2901 Bee Cave Road, Box L
                                      Austin, Texas 78746
                                    Daniel@morelandlaw.com



                                                    /s/ G. Mark Jodon
                                                    G. Mark Jodon




                                              2
4842-5025-6814.2 098833.1001
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 15 of 56




                 DEFENDANT TNT CRANE AND RIGGING, INC.’S
        FIRST REQUESTS FOR ADMISSIONS TO PLAINTIFF CHARLES BAETE


REQUEST FOR ADMISSION NO. 1: Baete was employed with TNT from on or about June
13, 2017 to January 3, 2018.

         RESPONSE:


REQUEST FOR ADMISSION NO. 2:               Baete never performed work out of TNT’s Houston
yard.

         RESPONSE:


REQUEST FOR ADMISSION NO. 3: Baete performed work out of TNT’s San Antonio yard.

         RESPONSE:


REQUEST FOR ADMISSION NO. 4:               Baete never performed work out of TNT’s Midland
yard.

         RESPONSE:


REQUEST FOR ADMISSION NO. 5: Baete has no personal knowledge whether operators and
riggers working out of TNT’s Houston yard were paid for travel from the TNT job site to the TNT
yard or from the TNT yard to the TNT job site.

         RESPONSE:


REQUEST FOR ADMISSION NO. 6: Baete has no personal knowledge whether operators and
riggers working out of TNT’s Midland yard were paid for travel from the TNT job site to the TNT
yard or from the TNT yard to the TNT job site.

         RESPONSE:


REQUEST FOR ADMISSION NO. 7: Baete has no personal knowledge whether operators and
riggers working out of TNT’s Houston yard were paid for pre-trip inspections of TNT’s
commercial motor vehicles such as haul trucks.

         RESPONSE:




                                              3
4842-5025-6814.2 098833.1001
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 16 of 56




REQUEST FOR ADMISSION NO. 8: Baete has no personal knowledge whether operators and
riggers working out of TNT’s Midland yard were paid for pre-trip inspections of TNT’s
commercial motor vehicles such as haul trucks.

         RESPONSE:


REQUEST FOR ADMISSION NO. 9: Baete has no personal knowledge whether operators and
riggers working out of TNT’s Houston yard were paid for post-trip inspections of TNT’s
commercial motor vehicles such as sand haul trucks.

         RESPONSE:


REQUEST FOR ADMISSION NO. 10: Baete has no personal knowledge whether operators
and riggers working out of TNT’s San Antonio yard were paid for post-trip inspections of TNT’s
commercial motor vehicles such as sand haul trucks.

         RESPONSE:


REQUEST FOR ADMISSION NO. 11: During Baete’s employment with TNT, there were
times when Baete was paid travel time for the time he spent driving from his home to the job site.

         RESPONSE:


REQUEST FOR ADMISSION NO. 12: During Baete’s employment with TNT, there were
times when Baete was paid travel time for the time he spent driving from the job site to his home.

         RESPONSE:


REQUEST FOR ADMISSION NO. 13: During Baete’s employment with TNT, there were
times when Baete was paid for time that he spent loading fuel at the TNT yard.

         RESPONSE:


REQUST FOR ADMISSION NO. 14: During Baete’s employment with TNT, there were times
when Baete was paid for time spent at the TNT yard gathering tools, materials, or supplies to take
to the job site.

         RESPONSE:




                                                4
4842-5025-6814.2 098833.1001
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 17 of 56




REQUEST FOR ADMISSION NO. 15: During Baete’s employment with TNT, there were
times when Baete was paid for time spent at retail suppliers’ outlets purchasing job supplies.

         RESPONSE:


REQUEST FOR ADMISSION NO. 16: During Baete’s employment with TNT, there were
times when Baete was paid for performing pre-checks of heavy equipment he would be using.

         RESPONSE:


REQUEST FOR ADMISSION NO. 17: TNT provided Baete with a TNT company truck for
him to drive to and from the assigned job site.

         RESPONSE:


REQUEST FOR ADMISSION NO. 18: During Baete’s employment with TNT, Baete never
drove another TNT rigger from TNT’s San Antonio yard to the rigger’s job site before Baete drove
to his assigned job site.

         RESPONSE:


REQUEST FOR ADMISSION NO. 19: During Baete’s employment with TNT, there were
times when Baete stayed overnight out of town at a hotel or man camp paid for by TNT where he
was spending the night.

         RESPONSE:


REQUEST FOR ADMISSION NO. 20: During Baete’s employment with TNT, there were
times when TNT paid Baete for his drive time from his hotel or man camp to the job site.

         RESPONSE:


REQUEST FOR ADMISSION NO. 21: During Baete’s employment with TNT, there were
times when TNT paid Baete for his drive time from the job site to the hotel or man camp where he
was spending the night.

         RESPONSE:


REQUEST FOR ADMISSION NO. 22: During Baete’s employment with TNT, there were
times when Baete drove directly from his home to the job site without going to the TNT yard.



                                               5
4842-5025-6814.2 098833.1001
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 18 of 56




         RESPONSE:


REQUEST FOR ADMISSION NO. 23: During Baete’s employment with TNT, Baete received
a copy of TNT’s employee handbook.

         RESPONSE:

REQUEST FOR ADMISSION NO. 24:               During Baete’s employment with TNT, Baete
submitted his working time to TNT on Weekly Time Reports.

         RESPONSE:


REQUEST FOR ADMISSION NO. 25: On the Weekly Time Reports expressly reminded
employees to submit the time they spent on travel, fuel, pre-trip, and post-trip activities.

         RESPONSE:




                                             6
4842-5025-6814.2 098833.1001
      Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 19 of 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM                      §
SCOTT McCANDLESS, Individually and                 §
On Behalf of All Others Similarly Situated,        §
                                                   §
        Plaintiffs,                                §       NO. 7:18-CV-107-DC
                                                   §
vs.                                                §
                                                   §
TNT CRANE AND RIGGING, INC.,                       §
                                                   §
        Defendant.
                                                   §

                   DEFENDANT TNT CRANE AND RIGGING, INC.’S
              FIRST REQUESTS FOR PRODUCTION TO CHARLES BAETE

        Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves these First

Requests for Production to Plaintiff Charles Baete (“Baete”) under Federal Rule of Civil Procedure

34. Within 30 days of service or at such other time as ordered by the Court or agreed on by the

parties, Baete is instructed to respond to each of TNT’s requests separately, in writing, and to

produce the documents and materials identified in each request at the offices of Littler Mendelson,

P.C., 1301 McKinney Street, Suite 1900, Houston, Texas 77010.




                                               1
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 20 of 56




        Dated: January 9, 2020                     Respectfully submitted,

                                                    /s/ G. Mark Jodon
                                                    G. Mark Jodon
                                                    Texas State Bar No. 10669400
                                                    mjodon@littler.com
                                                    Jonathan A. Sprague
                                                    Texas State Bar No. 24075113
                                                    jsprague@littler.com

                                                    LITTLER MENDELSON, P.C.
                                                    1301 McKinney Street, Suite 1900
                                                    Houston, Texas 77010
                                                    713.951.9400
                                                    713.951.9212 (Fax)

                                                   ATTORNEYS FOR DEFENDANT TNT
                                                   CRANE AND RIGGING, INC.



                                CERTIFICATE OF SERVICE

        This is to certify that on January 9, 2020, the foregoing document was served by email and
certified mail, return receipt requested, to:

                                   Edmond S. Moreland, Jr.
                                   MORELAND VERRETT, P.C.
                                    700 West Summit Drive
                                   Wimberley, Texas 78676
                                  Edmond@morelandlaw.com

                                     Daniel A. Verrett
                                 MORELAND VERRETT, P.C.
                         The Commissioners House at Heritage Square
                                2901 Bee Cave Road, Box L
                                   Austin, Texas 78746
                                 Daniel@morelandlaw.com



                                                  /s/ G. Mark Jodon
                                                  G. Mark Jodon




                                              2
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 21 of 56




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV-26.b.

       2.      “You” or “your” or “Baete” refers to Plaintiff Charles Baete and any or all persons

acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Including” means “including, but not limited to.”

       5.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.       “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’s oral statement, or a substantially verbatim transcription of such a

recording.

       9.      “Complaint” means Plaintiffs’ First Amended Complaint filed in the United States

District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and

William Scott McCandless v. TNT Crane and Rigging, Inc.




                                              3
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 22 of 56




       10.       The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.

       11.       In producing documents, indicate the paragraph and subparagraph of the particular

request to which a produced document is responsive.

       12.       In producing documents, furnish all documents known or available to you,

regardless of whether such documents are possessed directly by you or your representatives or

your current or former attorneys.

       13.       File folders with tabs or labels identifying documents called for by any request must

be produced intact with such documents.

       14.       Selection of documents from the files and other sources and the numbering of such

documents must be performed in such a manner as to ensure that the source of each document may

be determined.

       15.       Documents attached to each other are not to be separated.

       16.       Whenever TNT refers to the terms “document” or “documents” in a document

request, you are instructed to include and produce all electronic notes, documents, emails, zip drive

and source file information, or any other information recorded or transcribed in electronic or

magnetic form, in electronic or magnetic form. Please also produce all information contained in

electronic or magnetic form in a printed, hardcopy format.

       17.       In the event that you object to the production of any document responsive to any

request on any grounds, list all such documents, indicating:

                 (a)    the name of each author, writer, sender, or initiator of such document, if any;

                 (b)    the name of each recipient, addressee, or party for whom such document was
                        intended, if any;


                                                 4
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 23 of 56




               (c)     the date of such document, if any, or an estimate thereof and so indicated as
                       an estimate if no date appears on said document;

               (d)     such other description as may be necessary to sufficiently identify the
                       document; and

               (e)     the claimed grounds for limitations of discovery (e.g., “attorney-client
                       privilege”).

       18.     Unless conclusively negated by the context of the request, the above definitions and

instructions are applicable to all requests contained herein.

       19.     You are hereby reminded of your ongoing obligation to timely supplement your

responses to these requests and your production of responsive documents as necessary as this

matter continues.




                                                5
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 24 of 56




                  DEFENDANT TNT CRANE AND RIGGING, INC.’S
             FIRST REQUESTS FOR PRODUCTION TO CHARLES BAETE


REQUEST FOR PRODUCTION NO. 1: All documents that show, or may assist you in
demonstrating, the number of hours you worked for TNT during the time period for which you
contend TNT owes you any unpaid wages, overtime, or other compensation or monies.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 2: All documents that show, or may assist you in
demonstrating, any compensation earned by you for work you performed for TNT during the time
period for which you contend TNT owes you any unpaid wages, overtime, or other compensation
or monies.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 3: All documents that show, or may assist you in
demonstrating, any alleged unpaid wages, overtime, or other compensation or monies you contend
TNT owes you for work you performed during the time period for which you contend TNT owes
you any unpaid wages, overtime, or other compensation or monies.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 4: All documents that show any communications
between you and any supervisor or manager at TNT regarding hours worked by you; wages,
overtime, or other compensation or monies earned by you; or wages, overtime, or other
compensation or monies you contend is owed to you during the time period for which you contend
TNT owes you any unpaid wages, overtime, or other compensation or monies.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 5: All documents that support or tend to support any
claim of unpaid wages, overtime, or other compensation or monies that you seek to recover in this
lawsuit as a result of the alleged actions of TNT.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 6: All documents that constitute, reflect, refer to, or
relate to any diaries, calendars, recordings, notes, memoranda, or other documents that were
prepared, made, or created by or for you and pertain to or relate to your claims against TNT,
including, without limitation, notes or other documents relating to telephone or electronic
communications, meetings, or other communications relating to your claims against TNT. This
request includes, but is not limited to, handwritten or typewritten notes, letters, emails, text
messages, and instant messages and excludes attorney-client communications with your counsel
in this lawsuit.

                                              6
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 25 of 56




       RESPONSE:

REQUEST FOR PRODUCTION NO. 7: All agreements between you and TNT.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 8: Any complaints, grievances, or concerns you
conveyed to TNT that pertain to or relate to your claims against TNT in this lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 9: All documents and communications regarding or
reflecting travel time or drive time of yours for which you contend you were not properly
compensated by TNT during the time period for which you contend TNT owes you any unpaid
wages, overtime, or other compensation or monies.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 10: All documents and communications regarding or
reflecting alleged uncompensated off-the-clock work, including any time spent performing
preparatory or concluding work, for which you contend you were not properly compensated by
TNT during the time period for which you contend TNT owes you any unpaid wages, overtime,
or other compensation or monies.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 11: All documents regarding or reflecting your job
duties, responsibilities, or expectations while employed by TNT.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 12: All documents that constitute, reflect, refer, or relate
to any communications between you and TNT, including any current or former employees of TNT,
relating to your claims against TNT.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 13: All profiles, postings, and messages (including
without limitation status updates, wall comments, photographs posted on your profile(s), causes
joined, groups joined, activity streams, blog entries, notes, events, text messages, etc.), and any of
your social networking site or applications during the time period for which you contend TNT
owes you any unpaid wages, overtime, or other compensation or monies, relating to the allegations
made in your Complaint.

       RESPONSE:


                                                7
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 26 of 56




REQUEST FOR PRODUCTION NO. 14: All audio or video recordings of TNT or TNT’s
employees, former employees, agents, or representatives relating to your allegations in the
Complaint.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 15: All documents and communications on which you
relied or that you identified in responding to any interrogatories in this action.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 16: All documents and communications regarding or
reflecting any duties that you allegedly performed for TNT’s benefit before clocking in for your
shift.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 17: All documents and communications regarding or
reflecting any duties that you allegedly performed for TNT’s benefit after clocking out from your
shift.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 18: All documents and communications that relate to or
reflect any policies, procedures, rules, instructions, directions, guidelines, or directives you claim
were applicable to you during the time period for which you contend TNT owes you any unpaid
wages, overtime, or other compensation or monies, including, but not limited to, all such materials
with respect to timekeeping, travel time, drive time, overtime, wages, or compensation.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 19: All communications between you and any other
person relating to your claims against TNT in this lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 20: All declarations, affidavits, or signed statements
supporting or refuting the claims made in your Complaint.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 21: All emails or other communications received from
or on behalf of any individuals employed by TNT as a crane operator who stated that they did not
or do not want to join this lawsuit.



                                                8
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 27 of 56




       RESPONSE:

REQUEST FOR PRODUCTION NO. 22: Copies of every complaint, charge, or grievance
filed with a state or federal agency or department relating to your employment with any entity
other than TNT.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 23: Your resume from 2015 to present, including any
revisions or amendments.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 24: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 3 of the Complaint that TNT “violated the FLSA and the
NM Wage Act by failing to pay its crane operators in accordance with the guarantees and
protections of the FLSA and the NM Wage Act.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 25: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 3 of the Complaint that TNT “has done so by knowingly
permitting its crane operators to engage in compensable travel time and compensable preparatory
and concluding work but nevertheless intentionally failing to pay those crane operators for all of
that travel time or preparatory and concluding work.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 26: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 27 of the Complaint that “crane operators typically work
no fewer than 64 hours, and often as much as 100 hours, per week.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 27: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 29 of the Complaint that “Defendant did not pay Named
Plaintiffs at all for substantial amounts of Drive Time and Off the Clock Time.”

       RESPONSE:




                                              9
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 28 of 56




REQUEST FOR PRODUCTION NO. 28: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 30 of the Complaint that “Named Plaintiffs and Class
Members were required to obtain and load fuel, diesel exhaust fluid (DEF), lubricants, necessary
paperwork, water, and other items onto their vehicles before driving to their jobsites” and
“[o]btaining and loading these items was integral and indispensable to the performance of the crane
operators’ primary job duty for the Defendant—operating its cranes.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 29: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 32 of the Complaint that “Named Plaintiffs and Class
Members often picked up riggers from Defendant’s Midland yard and drove the riggers to one of
Defendant’s jobsites before continuing to drive to their own jobsites.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 30: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 35 of the Complaint that “Plaintiffs performed work that
was integral and indispensable to their primary activities before arriving at the worksite; and, one
or more times per week, they continued performing work that was integral and indispensable to
their principal activities upon their return to Defendant’s yard from the jobsite.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 31: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 41 of the Complaint that “[o]n average, Named Plaintiffs
spent roughly 40 hours per week driving to and from the worksite. Defendant did not compensate
Plaintiffs at all for any of this time.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 32: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 42 of the Complaint that TNT “had a policy and practice
of failing and refusing to pay Named Plaintiffs and Class Members for anything other than the
work performed at the customers’ jobsites” and “[a]s a result, Defendant failed and refused to pay
Named Plaintiffs and Class Members for their Drive Time.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 33: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 43 of the Complaint that “Defendant also failed and
refused to [pay] Named Plaintiffs and Class Members for working time for work performed at the
yard, both before and after their shifts and the jobsites.”

       RESPONSE:


                                               10
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 29 of 56




REQUEST FOR PRODUCTION NO. 34: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 44 of the Complaint that “Defendant was aware that
Plaintiffs were performing work outside of the hours for which Defendant paid them.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 35: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 44 of the Complaint that TNT “did not and does not
compensate Named Plaintiffs or Class Members for any Drive Time to and from Defendant’s shop
or for their Off the Clock Time.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 36: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 45 of the Complaint that TNT “failed and refused to pay
Named Plaintiffs and Class Members for all overtime hours that they worked.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 37: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 46 of the Complaint that TNT “did and does pay Named
Plaintiffs and Class Members at a rate of one-and-one-half times their regular rates of pay for some
overtime hours; but it routinely does not pay Named Plaintiff and Class Members for Drive Time
or for their Off the Clock Time.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 38: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 47 of the Complaint that TNT “had notice that Plaintiffs
expected to be paid for their Drive Time or Off the Clock Time” and “Plaintiffs communicated
with their managers about the Drive Time and Off the Clock Time but were repeatedly told that
Defendant would not pay for Drive Time or Off the Clock Time because the customer did not pay
for Drive Time or Off the Clock Time.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 39: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 48 of the Complaint that TNT “failed to pay Plaintiffs at
an appropriate overtime rate for all of their Drive Time and Off the Clock Time.”

       RESPONSE:




                                               11
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 30 of 56




REQUEST FOR PRODUCTION NO. 40: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 50 of the Complaint that “Defendant has knowingly,
willfully, or with reckless disregard carried out, and continues to carry out, its illegal pattern or
practice of failing to pay overtime compensation.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 41: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 52 of the Complaint that “Named Plaintiffs and the FLSA
Class Members performed the same or similar job duties as one another” and “Named Plaintiffs
and the FLSA Class Members were subjected to the same pay provisions.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 42: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 52 of the Complaint that TNT “knowingly refused to pay
Named Plaintiffs and the FLSA Class Members for their Drive Time or Off the Clock Time. Thus,
the FLSA Class Members are owed unpaid overtime for the same reasons as Named Plaintiffs,
without regard to their individualized circumstances.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 43: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 53 of the Complaint that TNT maintained any policy or
practice referenced in Paragraph 53 of the Complaint and that any such policy or practice “is
applicable to the Named Plaintiffs and all FLSA Class Members.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 44: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 57 of the Complaint that “Named Plaintiffs and the NM
Class Members performed the same or similar job duties as one another” and “Named Plaintiffs
and the NM Class Members were subjected to the same pay provisions.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 45: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 57 of the Complaint that TNT “knowingly refused to pay
Named Plaintiffs and the NM Class Members for their Drive Time and Off the Clock Time. Thus,
the NM Class Members are owed unpaid overtime for the same reasons as Named Plaintiffs,
without regard to their individualized circumstances.”

       RESPONSE:




                                               12
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 31 of 56




REQUEST FOR PRODUCTION NO. 46: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 58 of the Complaint that TNT maintained any policy or
practice referenced in Paragraph 53 of the Complaint and that any such policy or practice “is
applicable to the Named Plaintiffs and all NM Class Members.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 47: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 59 of the Complaint that “throughout the relevant period,
Defendant knew that Plaintiffs and NM Class Members were not being properly compensated for
all of their hours worked.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 48: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 60 of the Complaint that TNT “maintained common work,
time, and pay policies throughout its New Mexico locations. As a result, Named Plaintiff and NM
Class Members are similarly situated regardless of their location and have been regularly deprived
of pay for workweeks during which they worked more than 40 hours.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 49: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 61 of the Complaint that “Plaintiffs’ NM Wage Act claims
against Defendant satisfy the numerosity, commonality, typicality, adequacy, and superiority
requirements for the certification of a class action under Federal Rule of Civil Procedure 23.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 50: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 63 of the Complaint that “there are questions of law and
fact common to the class that predominate over any questions affecting individual members.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 51: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 65 of the Complaint that “Named Plaintiffs are an adequate
representative of the class.”

       RESPONSE:

REQUEST FOR PRODUCTION NO. 52: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 67 of the Complaint that TNT “has acted willfully in
failing to pay Named Plaintiffs and the Class Members in accordance with applicable law.”

       RESPONSE:

                                               13
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 32 of 56




REQUEST FOR PRODUCTION NO. 53: All documents that tend to prove, disprove, discuss,
or relate to your allegation in Paragraph 68 of the Complaint that TNT’s “violation of New Mexico
Minimum Wage Act occurred as part of a continuing course of conduct.”

         RESPONSE:

REQUEST FOR PRODUCTION NO. 54: All documents that tend to prove, disprove, discuss,
or relate to your allegation in the Prayer for Relief of the Complaint that you are entitled to any of
the relief sought therein.

         RESPONSE:




4821-0143-0193.1 098833.1001
1/9/20




                                                14
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 33 of 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM            §
SCOTT McCANDLESS, Individually and On §
Behalf of All Others Similarly Situated, §
                                         §
       Plaintiffs,                       §                  NO. 7:18- CV- 107- DC
                                         §
vs.                                      §
                                         §
TNT CRANE AND RIGGING, INC.,             §
                                         §
       Defendant.

               DEFENDANT TNT CRANE AND RIGGING, INC.’S
      SECOND SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE

       Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves this Second Set

of Interrogatories to Plaintiff Charles Baete (“Baete”) under Federal Rule of Civil Procedure 33.

These Interrogatories must be answered separately and fully in writing, under oath, within 30 days

of service or at such other time as ordered by the Court or agreed on by the parties.




                                               1
Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 34 of 56




   Dated: February 7, 2020          Respectfully submitted,

                                      /s/ G. Mark Jodon
                                    G. Mark Jodon
                                    Texas State Bar No. 10669400
                                    mjodon@littler.com
                                    Jonathan A. Sprague
                                    Texas State Bar No. 24075113
                                    jsprague@littler.com

                                    LITTLER MENDELSON, P.C.
                                    1301 McKinney Street, Suite 1900
                                    Houston, Texas 77010
                                    713.951.9400
                                    713.951.9212 (Fax)

                                    ATTORNEYS FOR DEFENDANT TNT
                                    CRANE AND RIGGING, INC.




                                2
   Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 35 of 56




                              CERTIFICATE OF SERVICE

       This is to certify that on February 7, 2020, the foregoing document was served by email
and certified mail, return receipt requested, to:

                                  Edmond S. Moreland, Jr.
                                  MORELAND VERRETT, P.C.
                                   700 West Summit Drive
                                  Wimberley, Texas 78676
                                 Edmond@morelandlaw.com

                                    Daniel A. Verrett
                                MORELAND VERRETT, P.C.
                        The Commissioners House at Heritage Square
                               2901 Bee Cave Road, Box L
                                  Austin, Texas 78746
                                Daniel@morelandlaw.com



                                                /s/ G. Mark Jodon
                                                G. Mark Jodon




                                            3
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 36 of 56




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV- 26.b.

       2.      “You” or “your” or “Baete” refers to Plaintiff Charles Baete and any or all persons

acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       5.      “Including” means “including, but not limited to.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.      “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’ oral statement, or a substantially verbatim transcription of such a recording.

       9.      The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.




                                               4
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 37 of 56




       10.     “Complaint” means Plaintiffs’ First Amended Complaint filed in the United States

District Court for the Western District of Texas; Case 7:18- cv -192; Timothy W. Repass and

William Scott McCandless v. TNT Crane and Rigging, Inc.

       11.     Unless conclusively negated by the context of the interrogatory, the above

definitions and instructions are applicable to all interrogatories contained herein.




                                               5
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 38 of 56




                DEFENDANT TNT CRANE AND RIGGING, INC.’S
       SECOND SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE


INTERROGATORY NO. 19: Describe with particularity the trial plan that would enable this
lawsuit to be tried as a class action under Federal Rule of Civil Procedure 23.

         RESPONSE:




4849-8159-7875.1 098833.1001




                                        6
      Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 39 of 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM                      §
SCOTT McCANDLESS, Individually and                 §
On Behalf of All Others Similarly Situated,        §
                                                   §
        Plaintiffs,                                §       NO. 7:18-CV-107-DC
                                                   §
vs.                                                §
                                                   §
TNT CRANE AND RIGGING, INC.,                       §
                                                   §
        Defendant.
                                                   §

                 DEFENDANT TNT CRANE AND RIGGING, INC.’S
            SECOND REQUESTS FOR PRODUCTION TO CHARLES BAETE

        Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves these Second

Requests for Production to Plaintiff Charles Baete (“Baete”) under Federal Rule of Civil Procedure

34. Within 30 days of service or at such other time as ordered by the Court or agreed on by the

parties, Baete is instructed to respond to each of TNT’s requests separately, in writing, and to

produce the documents and materials identified in each request at the offices of Littler Mendelson,

P.C., 1301 McKinney Street, Suite 1900, Houston, Texas 77010.




                                               1
Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 40 of 56




   Dated: May 20, 2020                       Respectfully submitted,

                                              /s/ G. Mark Jodon
                                              G. Mark Jodon
                                              Texas State Bar No. 10669400
                                              mjodon@littler.com
                                              Jonathan A. Sprague
                                              Texas State Bar No. 24075113
                                              jsprague@littler.com

                                              LITTLER MENDELSON, P.C.
                                              1301 McKinney Street, Suite 1900
                                              Houston, Texas 77010
                                              713.951.9400 (Phone)
                                              713.583.5447 (Fax)

                                             ATTORNEYS FOR DEFENDANT TNT
                                             CRANE AND RIGGING, INC.



                          CERTIFICATE OF SERVICE

  This is to certify that on May 20, 2020, the foregoing document was served by email to:

                             Edmond S. Moreland, Jr.
                             MORELAND VERRETT, P.C.
                              700 West Summit Drive
                             Wimberley, Texas 78676
                            Edmond@morelandlaw.com

                               Daniel A. Verrett
                           MORELAND VERRETT, P.C.
                   The Commissioners House at Heritage Square
                          2901 Bee Cave Road, Box L
                             Austin, Texas 78746
                           Daniel@morelandlaw.com



                                            /s/ Jonathan A. Sprague
                                            Jonathan A. Sprague




                                        2
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 41 of 56




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV-26.b.

       2.      “You” or “your” or “Baete” refers to Plaintiff Charles Baete and any or all persons

acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Including” means “including, but not limited to.”

       5.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.       “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’s oral statement, or a substantially verbatim transcription of such a

recording.

       9.      “Complaint” means Plaintiffs’ Second Amended Complaint filed in the United

States District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and

William Scott McCandless v. TNT Crane and Rigging, Inc.




                                              3
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 42 of 56




       10.       The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.

       11.       In producing documents, indicate the paragraph and subparagraph of the particular

request to which a produced document is responsive.

       12.       In producing documents, furnish all documents known or available to you,

regardless of whether such documents are possessed directly by you or your representatives or

your current or former attorneys.

       13.       File folders with tabs or labels identifying documents called for by any request must

be produced intact with such documents.

       14.       Selection of documents from the files and other sources and the numbering of such

documents must be performed in such a manner as to ensure that the source of each document may

be determined.

       15.       Documents attached to each other are not to be separated.

       16.       Whenever TNT refers to the terms “document” or “documents” in a document

request, you are instructed to include and produce all electronic notes, documents, emails, zip drive

and source file information, or any other information recorded or transcribed in electronic or

magnetic form, in electronic or magnetic form. Please also produce all information contained in

electronic or magnetic form in a printed, hardcopy format.

       17.       In the event that you object to the production of any document responsive to any

request on any grounds, list all such documents, indicating:

                 (a)    the name of each author, writer, sender, or initiator of such document, if any;

                 (b)    the name of each recipient, addressee, or party for whom such document was
                        intended, if any;


                                                 4
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 43 of 56




               (c)     the date of such document, if any, or an estimate thereof and so indicated as
                       an estimate if no date appears on said document;

               (d)     such other description as may be necessary to sufficiently identify the
                       document; and

               (e)     the claimed grounds for limitations of discovery (e.g., “attorney-client
                       privilege”).

       18.     Unless conclusively negated by the context of the request, the above definitions and

instructions are applicable to all requests contained herein.

       19.     You are hereby reminded of your ongoing obligation to timely supplement your

responses to these requests and your production of responsive documents as necessary as this

matter continues.




                                                5
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 44 of 56




                    DEFENDANT TNT CRANE AND RIGGING, INC.’S
               SECOND REQUESTS FOR PRODUCTION TO CHARLES BAETE

REQUEST FOR PRODUCTION NO. 55: Your federal and state income tax filings and returns,
including all schedules, supplements, and amendments thereto, during the time period for which
you contend TNT owes you any unpaid wages, overtime, or other compensation or monies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 56: Two executed copies of the enclosed Request for
Copy of Tax Return form.

RESPONSE:




4850-1257-4140.1 098833.1001
5/19/20




                                            6
                        Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 45 of 56

Form     4506                                                    Request for Copy of Tax Return
(March 2019)                                       a Do   not sign this form unless all applicable lines have been completed.                        OMB No. 1545-0429
                                                         a Request  may be rejected if the form is incomplete or illegible.
Department of the Treasury
                                                      a For more information about Form 4506, visit www.irs.gov/form4506.
Internal Revenue Service

Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at IRS.gov and click on “Get a Tax Transcript...” or call 1-800-908-9946.

   1a Name shown on tax return. If a joint return, enter the name shown first.                          1b First social security number on tax return,
                                                                                                           individual taxpayer identification number, or
                                                                                                           employer identification number (see instructions)

Charles Baete
  2a If a joint return, enter spouse’s name shown on tax return.                                        2b Second social security number or individual
                                                                                                           taxpayer identification number if joint tax return


   3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)



   4 Previous address shown on the last return filed if different from line 3 (see instructions)



   5 If the tax return is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address, and telephone number.


Jonathan Sprague, Littler, 1301 McKinney St., Suite 1900, Houston, TX 77010
Caution: If the tax return is being mailed to a third party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax return to the third party listed on line
5, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your return
information, you can specify this limitation in your written agreement with the third party.

   6     Tax return requested. Form 1040, 1120, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2,
         schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
         destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
         type of return, you must complete another Form 4506. a
         Note: If the copies must be certified for court or administrative proceedings, check here .            .   .    .   .   .   .   .   .   .    .   .       .   .   .
   7     Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
         eight years or periods, you must attach another Form 4506.
                       12/31/2012                                        12/31/2013                    12/31/2014                                    12/31/2015

                       12/31/2016                                        12/31/2017                    12/31/2018                                    12/31/2019

   8     Fee. There is a $50 fee for each return requested. Full payment must be included with your request or it will
         be rejected. Make your check or money order payable to “United States Treasury.” Enter your SSN, ITIN,
         or EIN and “Form 4506 request” on your check or money order.
    a    Cost for each return . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  $                        50.00
     b   Number of returns requested on line 7 . . . . . . . . . . . . . . . . . . . . . .                                                                    8
     c   Total cost. Multiply line 8a by line 8b . . . . . . . . . . . . . . . . . . . . . .                                         $                                    400.00
   9     If we cannot find the tax return, we will refund the fee. If the refund should go to the third party listed on line 5, check here .              .       .   .   .   ✔

Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax return
requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the signature date.
    Signatory attests that he/she has read the attestation clause and upon so reading
    declares that he/she has the authority to sign the Form 4506. See instructions.                                              Phone number of taxpayer on line
                                                                                                                                 1a or 2a
               F F F




Sign                   Signature (see instructions)                                                  Date
Here
                       Title (if line 1a above is a corporation, partnership, estate, or trust)


                       Spouse’s signature                                                            Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                        Cat. No. 41721E                           Form 4506 (Rev. 3-2019)
                  Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 46 of 56
Form 4506 (Rev. 3-2019)                                                                                                                                            Page   2
Section references are to the Internal Revenue Code       Chart for all other returns                                 Corporations. Generally, Form 4506 can be
unless otherwise noted.                                                                                            signed by: (1) an officer having legal authority to bind
                                                          If you lived in                                          the corporation, (2) any person designated by the
Future Developments                                       or your business              Mail to:                   board of directors or other governing body, or (3)
For the latest information about Form 4506 and its        was in:                                                  any officer or employee on written request by any
instructions, go to www.irs.gov/form4506.                                                                          principal officer and attested to by the secretary or
Information about any recent developments affecting                                                                other officer. A bona fide shareholder of record
                                                          Alabama, Alaska,                                         owning 1 percent or more of the outstanding stock
Form 4506, Form 4506-T and Form 4506T-EZ will be          Arizona, Arkansas,
posted on that page.                                                                                               of the corporation may submit a Form 4506 but must
                                                          California, Colorado,                                    provide documentation to support the requester's
                                                          Connecticut, Delaware,                                   right to receive the information.
General Instructions                                      District of Columbia,
                                                                                                                     Partnerships. Generally, Form 4506 can be
                                                          Florida, Georgia, Hawaii,
Caution: Do not sign this form unless all applicable      Idaho, Illinois, Indiana,                                signed by any person who was a member of the
lines have been completed.                                Iowa, Kansas, Kentucky,                                  partnership during any part of the tax period
Purpose of form. Use Form 4506 to request a copy          Louisiana, Maine,                                        requested on line 7.
of your tax return. You can also designate (on line 5)    Maryland,                                                   All others. See section 6103(e) if the taxpayer has
a third party to receive the tax return.                  Massachusetts,                                           died, is insolvent, is a dissolved corporation, or if a
                                                          Michigan, Minnesota,                                     trustee, guardian, executor, receiver, or
How long will it take? It may take up to 75
                                                          Mississippi,                                             administrator is acting for the taxpayer.
calendar days for us to process your request.
                                                          Missouri, Montana,
Tip. Use Form 4506-T, Request for Transcript of Tax       Nebraska, Nevada, New                                    Note: If you are Heir at law, Next of kin, or
Return, to request tax return transcripts, tax account    Hampshire, New Jersey,                                   Beneficiary you must be able to establish a material
information, W-2 information, 1099 information,           New Mexico, New York,         Internal Revenue Service   interest in the estate or trust.
verification of nonfiling, and records of account.        North Carolina,               RAIVS Team                 Documentation. For entities other than individuals,
Automated transcript request. You can quickly             North Dakota, Ohio,           P.O. Box 9941              you must attach the authorization document. For
request transcripts by using our automated self-help      Oklahoma, Oregon,             Mail Stop 6734             example, this could be the letter from the principal
service tools. Please visit us at IRS.gov and click on    Pennsylvania, Rhode           Ogden, UT 84409            officer authorizing an employee of the corporation or
“Get a Tax Transcript...” or call 1-800-908-9946.         Island, South Carolina,                                  the letters testamentary authorizing an individual to
                                                          South Dakota,                                            act for an estate.
Where to file. Attach payment and mail Form 4506          Tennessee, Texas, Utah,
to the address below for the state you lived in, or the                                                            Signature by a representative. A representative
                                                          Vermont, Virginia,                                       can sign Form 4506 for a taxpayer only if this
state your business was in, when that return was          Washington, West
filed. There are two address charts: one for                                                                       authority has been specifically delegated to the
                                                          Virginia, Wisconsin,                                     representative on Form 2848, line 5a. Form 2848
individual returns (Form 1040 series) and one for all     Wyoming, a foreign
other returns.                                                                                                     showing the delegation must be attached to Form
                                                          country, American                                        4506.
   If you are requesting a return for more than one       Samoa, Puerto Rico,
year or period and the chart below shows two              Guam, the
                                                                                                                   Privacy Act and Paperwork Reduction Act
different addresses, send your request to the             Commonwealth of the
                                                                                                                   Notice. We ask for the information on this form to
address based on the address of your most recent          Northern Mariana
                                                                                                                   establish your right to gain access to the requested
return.                                                   Islands, the U.S. Virgin
                                                                                                                   return(s) under the Internal Revenue Code. We need
                                                          Islands, or A.P.O. or
Chart for individual returns                                                                                       this information to properly identify the return(s) and
                                                          F.P.O. address
                                                                                                                   respond to your request. If you request a copy of a
(Form 1040 series)                                                                                                 tax return, sections 6103 and 6109 require you to
If you filed an                                                                                                    provide this information, including your SSN or EIN,
individual return             Mail to:                    Specific Instructions                                    to process your request. If you do not provide this
                                                                                                                   information, we may not be able to process your
and lived in:                                             Line 1b. Enter your employer identification number       request. Providing false or fraudulent information
Alabama, Kentucky,                                        (EIN) if you are requesting a copy of a business         may subject you to penalties.
Louisiana, Mississippi,                                   return. Otherwise, enter the first social security           Routine uses of this information include giving it to
Tennessee, Texas, a                                       number (SSN) or your individual taxpayer                 the Department of Justice for civil and criminal
foreign country, American     Internal Revenue Service    identification number (ITIN) shown on the return. For    litigation, and cities, states, the District of Columbia,
Samoa, Puerto Rico,           RAIVS Team                  example, if you are requesting Form 1040 that            and U.S. commonwealths and possessions for use
Guam, the                     Stop 6716 AUSC              includes Schedule C (Form 1040), enter your SSN.         in administering their tax laws. We may also
Commonwealth of the           Austin, TX 73301            Line 3. Enter your current address. If you use a P.O.    disclose this information to other countries under a
Northern Mariana Islands,                                 box, please include it on this line 3.                   tax treaty, to federal and state agencies to enforce
the U.S. Virgin Islands, or                               Line 4. Enter the address shown on the last return       federal nontax criminal laws, or to federal law
A.P.O. or F.P.O. address                                  filed if different from the address entered on line 3.   enforcement and intelligence agencies to combat
                                                                                                                   terrorism.
Alaska, Arizona,                                          Note: If the addresses on lines 3 and 4 are different
Arkansas, California,                                     and you have not changed your address with the             You are not required to provide the information
Colorado, Hawaii, Idaho,                                  IRS, file Form 8822, Change of Address. For a            requested on a form that is subject to the Paperwork
Illinois, Indiana, Iowa,                                  business address, file Form 8822-B, Change of            Reduction Act unless the form displays a valid OMB
Kansas, Michigan,             Internal Revenue Service    Address or Responsible Party — Business.                 control number. Books or records relating to a form
Minnesota, Montana,           RAIVS Team                                                                           or its instructions must be retained as long as their
                                                          Signature and date. Form 4506 must be signed and         contents may become material in the administration
Nebraska, Nevada, New         Stop 37106                  dated by the taxpayer listed on line 1a or 2a. The
Mexico, North Dakota,         Fresno, CA 93888                                                                     of any Internal Revenue law. Generally, tax returns
                                                          IRS must receive Form 4506 within 120 days of the        and return information are confidential, as required
Oklahoma, Oregon,                                         date signed by the taxpayer or it will be rejected.
South Dakota, Utah,                                                                                                by section 6103.
                                                          Ensure that all applicable lines are completed before
Washington, Wisconsin,                                    signing.                                                   The time needed to complete and file Form 4506
Wyoming                                                                                                            will vary depending on individual circumstances. The
                                                                                                                   estimated average time is: Learning about the law

                                                          F
                                                                      You must check the box in the

                                                          !
Connecticut,                                                                                                       or the form, 10 min.; Preparing the form, 16 min.;
                                                                      signature area to acknowledge you
Delaware, District of                                                                                              and Copying, assembling, and sending the form
Columbia, Florida,                                                    have the authority to sign and request
                                                                                                                   to the IRS, 20 min.
Georgia, Maine,                                            CAUTION the information. The form will not be
                                                                                                                     If you have comments concerning the accuracy of
Maryland,                     Internal Revenue Service    processed and returned to you if the box is
                                                                                                                   these time estimates or suggestions for making
Massachusetts,                RAIVS Team                  unchecked.                                               Form 4506 simpler, we would be happy to hear from
Missouri, New                 Stop 6705 S-2                 Individuals. Copies of jointly filed tax returns may   you. You can write to:
Hampshire, New Jersey,        Kansas City, MO
New York, North                                           be furnished to either spouse. Only one signature is       Internal Revenue Service
                              64999                       required. Sign Form 4506 exactly as your name
Carolina, Ohio,                                                                                                      Tax Forms and Publications Division
Pennsylvania, Rhode                                       appeared on the original return. If you changed your       1111 Constitution Ave. NW, IR-6526
Island, South Carolina,                                   name, also sign your current name.                         Washington, DC 20224.
Vermont, Virginia, West
Virginia                                                                                                            Do not send the form to this address. Instead, see
                                                                                                                   Where to file on this page.
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 47 of 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM            §
SCOTT McCANDLESS, Individually and On §
Behalf of All Others Similarly Situated, §
                                         §
       Plaintiffs,                       §                  NO. 7:18- CV- 107- DC
                                         §
vs.                                      §
                                         §
TNT CRANE AND RIGGING, INC.,             §
                                         §
       Defendant.

                DEFENDANT TNT CRANE AND RIGGING, INC.’S
       THIRD SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE

       Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves this Third Set of

Interrogatories to Plaintiff Charles Baete (“Baete”) under Federal Rule of Civil Procedure 33.

These Interrogatories must be answered separately and fully in writing, under oath, within 30 days

of service or at such other time as ordered by the Court or agreed on by the parties.




                                               1
Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 48 of 56




   Dated: May 20, 2020                       Respectfully submitted,

                                             /s/ G. Mark Jodon
                                             G. Mark Jodon
                                             Texas State Bar No. 10669400
                                             mjodon@littler.com
                                             Jonathan A. Sprague
                                             Texas State Bar No. 24075113
                                             jsprague@littler.com

                                             LITTLER MENDELSON, P.C.
                                             1301 McKinney Street, Suite 1900
                                             Houston, Texas 77010
                                             713.951.9400 (Phone)
                                             713.583.5447 (Fax)

                                             ATTORNEYS FOR DEFENDANT TNT
                                             CRANE AND RIGGING, INC.



                          CERTIFICATE OF SERVICE

  This is to certify that on May 20, 2020, the foregoing document was served by email to:

                             Edmond S. Moreland, Jr.
                             MORELAND VERRETT, P.C.
                              700 West Summit Drive
                             Wimberley, Texas 78676
                            Edmond@morelandlaw.com

                               Daniel A. Verrett
                           MORELAND VERRETT, P.C.
                   The Commissioners House at Heritage Square
                          2901 Bee Cave Road, Box L
                             Austin, Texas 78746
                           Daniel@morelandlaw.com



                                           /s/ Jonathan A. Sprague
                                           Jonathan A. Sprague




                                       2
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 49 of 56




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV- 26.b.

       2.      “You” or “your” or “Baete” refers to Plaintiff Charles Baete and any or all persons

acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       5.      “Including” means “including, but not limited to.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.      “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’ oral statement, or a substantially verbatim transcription of such a recording.

       9.      The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.




                                               3
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 50 of 56




       10.     “Complaint” means Plaintiffs’ Second Amended Complaint filed in the United

States District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and

William Scott McCandless v. TNT Crane and Rigging, Inc.

       11.     Unless conclusively negated by the context of the interrogatory, the above

definitions and instructions are applicable to all interrogatories contained herein.




                                               4
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 51 of 56




                  DEFENDANT TNT CRANE AND RIGGING, INC.’S
         THIRD SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE


INTERROGATORY NO. 20: Did you ever work for TNT in New Mexico? If so, please state
the following: (a) all dates that you claim to have worked for TNT in New Mexico; and (b) for
each date listed, the number of hours that you claim to have worked for TNT in New Mexico; and
(c) the last date on which you worked in New Mexico for TNT.

         RESPONSE:




4816-1137-7340.1 098833.1001




                                            5
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 52 of 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM            §
SCOTT McCANDLESS, Individually and On §
Behalf of All Others Similarly Situated, §
                                         §
       Plaintiffs,                       §                  NO. 7:18- CV- 107- DC
                                         §
vs.                                      §
                                         §
TNT CRANE AND RIGGING, INC.,             §
                                         §
       Defendant.

               DEFENDANT TNT CRANE AND RIGGING, INC.’S
      FOURTH SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE

       Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves this Fourth Set of

Interrogatories to Plaintiff Charles Baete (“Baete”) under Federal Rule of Civil Procedure 33.

These Interrogatories must be answered separately and fully in writing, under oath, within 30 days

of service or at such other time as ordered by the Court or agreed on by the parties.




                                               1
Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 53 of 56




   Dated: July 30, 2020                       Respectfully submitted,

                                              /s/ G. Mark Jodon
                                              G. Mark Jodon
                                              Texas State Bar No. 10669400
                                              mjodon@littler.com
                                              Jonathan A. Sprague
                                              Texas State Bar No. 24075113
                                              jsprague@littler.com

                                              LITTLER MENDELSON, P.C.
                                              1301 McKinney Street, Suite 1900
                                              Houston, Texas 77010
                                              713.951.9400 (Phone)
                                              713.583.5447 (Fax)

                                              ATTORNEYS FOR DEFENDANT TNT
                                              CRANE AND RIGGING, INC.



                          CERTIFICATE OF SERVICE

  This is to certify that on July 30, 2020, the foregoing document was served by email to:

                              Edmond S. Moreland, Jr.
                              MORELAND VERRETT, P.C.
                               700 West Summit Drive
                              Wimberley, Texas 78676
                             Edmond@morelandlaw.com

                                Daniel A. Verrett
                            MORELAND VERRETT, P.C.
                    The Commissioners House at Heritage Square
                           2901 Bee Cave Road, Box L
                              Austin, Texas 78746
                            Daniel@morelandlaw.com



                                            /s/ Jonathan A. Sprague
                                            Jonathan A. Sprague




                                        2
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 54 of 56




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV- 26.b.

       2.      “You” or “your” or “Baete” refers to Plaintiff Charles Baete and any or all persons

acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       5.      “Including” means “including, but not limited to.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.      “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’ oral statement, or a substantially verbatim transcription of such a recording.

       9.      The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.




                                               3
    Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 55 of 56




       10.     “Complaint” means Plaintiffs’ Second Amended Complaint filed in the United

States District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and

William Scott McCandless v. TNT Crane and Rigging, Inc.

       11.     Unless conclusively negated by the context of the interrogatory, the above

definitions and instructions are applicable to all interrogatories contained herein.




                                               4
     Case 7:18-cv-00107-DC-RCG Document 101-2 Filed 12/04/20 Page 56 of 56




                DEFENDANT TNT CRANE AND RIGGING, INC.’S
       FOURTH SET OF INTERROGATORIES TO PLAINTIFF CHARLES BAETE

INTERROGATORY NO. 21: While employed by TNT, did you stay in or use a travel trailer,
recreational vehicle, or other portable structure or dwelling or vehicle for living quarters or lodging
or sleeping accommodations when you were assigned to any jobs for TNT? If so, please state the
following:

         (a)       the starting and ending dates of your work on any such jobs for TNT;

         (b)       the TNT customer for whom the job was being performed;

         (c)       the physical location, including street name, street number, city, and state where
                   such job for TNT was being performed; and

         (d)       the physical location, including street name, street number, city, and state, where
                   the travel trailer, recreational vehicle, or other portable structure or dwelling or
                   vehicle was parked or located while you were on such jobs for TNT.


         RESPONSE:




4821-3064-0325.1 098833.1001




                                                  5
